Galway, J.,
dissenting. I disagree with the majority’s holding that the failure to sever charges in this case constituted harmless error.
In State v. Ramos, 149 N.H. 118 (2003), we articulated a framework for determining when and whether charges in criminal cases should be severed. See State v. Mason, 150 N.H. 53, 59 (2003). On appeal, the State has conceded that “the charges against the defendant were not related,” and that the defendant “was therefore entitled to severance of the unrelated charges.” Therefore, the question before the court, given the State’s concessions, is whether the joinder of charges constituted harmless error beyond a reasonable doubt. “It is well settled in this jurisdiction that an error is harmless only if it is determined, beyond a reasonable doubt, that the verdict was not affected by the error.” Id. at 62. I cannot reach that conclusion here.
We have long recognized that “[e]videnee of another offense in a criminal proceeding is inadmissible either to establish guilt or to show that a defendant would be likely to commit the crime with which he is charged.” State v. LaBranche, 118 N.H. 176, 178 (1978). “The exclusion of such evidence is grounded on the potentiality for prejudice and a fear that the generality of the jury’s verdict might mask a finding of guilt based on an accused’s past or alleged criminal acts.” Id. There is an especially “high potential for prejudice” in joining charges of sexual assault involving minors. Ramos, 149 N.H. at 121 (quotation omitted). Indeed, “[i]t is beyond dispute that there is high potential for prejudice in permitting a jury to hear evidence of sexual assaults against a child when that evidence is otherwise not relevant to other charges.” Mason, 150 N.H. at 62.
The State argues that the evidence of the other sexual assaults was relevant to prove that the defendant was in a position of authority over the victim. I believe that any probative value of such graphic evidence concerning other sexual assaults was substantially outweighed by the danger of unfair prejudice. Moreover, because the defendant did not deny that some of the sex acts occurred, but rather only challenged whether those acts were consensual, the repeated introduction of graphic evidence of other sexual assaults seems particularly problematic. Under these circumstances, then, it is likely that the jury could have found the defendant guilty of some charges, based at least in part upon the evidence *364concerning the other charges, see id. — charges that the State concedes should have been severed.
Second, the fact that the jury convicted the defendant of two counts of aggravated felonious sexual assault, while acquitting him of four additional counts of aggravated felonious sexual assault and one count of felonious sexual assault dealing with essentially similar facts does not support the State’s harmless error analysis. The fact that the jury acquitted the defendant of five charges equally suggests that the State’s case against him was less than overwhelming. See State v. Whittaker, 138 N.H. 524, 530 (1994). In such a graphic sexual assault trial where credibility is a major factor, the five acquittals, in my mind, undermine the State’s ability to prove beyond a reasonable doubt that the improper joinder of these charges did not affect the two guilty verdicts. Given that the State concedes that the charges should have been severed, it is likely that the verdicts were affected by the improper consolidation.
Under the circumstances of this case, I do not believe the State has satisfied its burden of proving harmless error beyond a reasonable doubt. See State v. Crosby, 142 N.H. 134, 139 (1997). The State “should not have the windfall of having the jury be influenced by evidence against a defendant which, as a matter of law, they should not consider but which they cannot put out of their minds.” LaBranche, 118 N.H. at 180 (quotation omitted).
Given that the joinder of charges in this case did not constitute harmless error, I would vacate and remand for a new trial. Accordingly, I respectfully dissent.